UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1364


STEPHEN C. SIEBER, Movant/Debtor; DERRICK S.         SIEBER,
Movant/Party     in     Interest;    CHRISTOPHER     PETITO,
Movant/Creditor; RONALD WILLIAMS, Movant/Creditor,

                Plaintiffs - Appellants,

          and

CHARLES LANGDON, Movant/Creditor,

                Plaintiff,

          v.

THE WASHINGTON POST COMPANIES; ANGIE'S LIST; JEANNE CROUSE,
Assistant U.S. Trustee - Greenbelt; LEANDER BARNHILL,
Counsel for Assistant U.S. Trustee; CHERYL ROSE; JAMES
HOFFMAN, Special Counsel for Trustee; OFFIT/KIRMAN, Law Firm
of Trustee's Counsel; KEITH HAVENS; WILLIAMS AND CONNOLLY,
Law Firm for the Washington Post; CLARKSON MCDOW, Region IV
U.S. Trustee; ICE MILLER, LLP, Law Firm for Angie's List;
BRACEWELL AND GIULIANI, LLP, Second Law Firm for Angie's
List; PAUL POGUE, c/o Anthony H. Anikeef, Bracewell &
Guiliani, LLP; THOMAS MEADOWS, c/o Anthony H. Anikeef,
Bracewell & Guiliani, LLP; JOHN KELLY, c/o Kevin Hardy,
Williams & Connolly, LLP; DISTRICT OF COLUMBIA, c/o Todd
Kim, Esq.; ROBERT HARRIS, c/o Todd King, Esq.; JOHN POOLE,
c/o Christopher Hoge, Esq.; TODD JOHANNSEN, c/o Charles
Cate, Esq.; MONICA HAMMOCK, c/o Dale Sanders, Esq.,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-00758-RWT)
Submitted:   September 29, 2011         Decided:    October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Charles Sieber, Derrick S. Sieber, Christopher Petito,
Ronald Williams, Appellants Pro Se. James Martin Hoffman, OFFIT
KURMAN, PA, Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Appellants seek to appeal the district court’s order

denying   their    motion     to   withdraw    the   order    of    reference     of

Stephen Sieber’s bankruptcy case to the bankruptcy court and

denying   Sieber’s      motion     requesting    the     court     to   adopt    his

proposed order.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order the Appellants seek to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly,      we   deny   Appellants’     motion     to   consolidate        this

appeal with Appeal No. 11-1857, and we dismiss the appeal for

lack of jurisdiction.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and     argument    would     not    aid    the

decisional process.



                                                                          DISMISSED




                                        3